961 F.2d 1565
Navistar Financial Corporationv.White (Robert E.); Navistar Financial Corporation v. White(Robert E., Shirley E.)
NOS. 91-1718, 91-1752
United States Court of Appeals,First Circuit.
May 12, 1992

1
Appeal From:  D.Mass.


2
AFFIRMED.


3
Federal Reporter. The First Circuit provides that when


4
opinions are not likely to break new legal ground or


5
contribute otherwise to legal development, they are issued


6
in unpublished form.  Unpublished opinions may be cited only


7
in related cases.  First Circuit Rules, Rule 36.1 and 36.2,

28 U.S.C.A.)